Citation Nr: 0402076	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-07 434	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than May 7, 2001, 
for an increased rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which granted an increased rating 
for service-connected hypertension and assigned an effective 
date for the increase of June 7, 2001.  The veteran disagreed 
with the effective date assigned, alleging that it should 
have been earlier.  After further medical records were 
obtained, the RO granted an earlier effective date of May 7, 
2001, in the statement of the case.  The veteran continued 
his appeal by filing a VA Form 9, alleging that the effective 
date should be earlier than May 7, 2001.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for 
service-connected hypertension was received by the RO on June 
7, 2001.

2.  The veteran had been receiving medication to control his 
hypertension from VA for several years prior to claiming an 
increased rating for the condition on June 7, 2001.


CONCLUSION OF LAW

The criteria for an effective date of June 7, 2000 for the 
assignment of a 10 percent evaluation for hypertension have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.157(b), 3.400(o)(2) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant of the information and 
evidence necessary to substantiate a claim for benefits upon 
receipt of a substantially complete application for those 
benefits.  38 U.S.C.A. § 5103(a) (West 2002).  In this case, 
however, the appeal arises from the claimant's disagreement 
with the assignment of an effective date for increased 
compensation benefits granted by the RO in a rating decision 
which adjudicated his claim for an increased rating.  Thus, 
the veteran's notice of disagreement raised a new issue for 
appeal.  If, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) (West 2002) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-03; 69 
Fed. Reg. (2003).

In a September 2001 letter in this case, the RO provided the 
veteran notice of the evidence needed to substantiate his 
claim for an increased rating for service-connected 
hypertension.  The RO granted an increased rating for that 
disability in a November 2001 rating decision, and the 
veteran filed a notice of disagreement with the effective 
date assigned by the RO for the increased rating.  A 
statement of the case was issued in February 2003 in response 
to the veteran's notice of disagreement.  The statement of 
the case provided the veteran with notice of the regulations 
pertinent to the issue appealed including effective date 
regulations.  In addition, the RO notified the veteran of the 
evidence it considered in determining the effective date for 
the increased rating, and it informed him of the reasons for 
its determination.  Moreover, the RO obtained additional VA 
medical reports pertaining to veteran's service-connected 
hypertension which were relevant to the assignment of the 
effective date for an increased rating for that disability, 
and based on review of these records the RO assigned an 
earlier date than it had assigned in the rating decision.  
Therefore, the Board concludes that VA's duties to notify and 
assist the veteran regarding evidence necessary to 
substantiate his appeal for an earlier effective date have 
been met in this case.  


The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under 
this rule, an effective date for an increased rating may be 
assigned later than the date of receipt of the claim -- if 
the evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of receipt of the claim.

The law provides an exception to this general rule for awards 
of increased compensation:  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation provides that the effective date shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  
"Any communication or action indicating an intent to apply 
for one or more benefits . . .. may be considered an informal 
claim.  Such informal claim must identify the benefit 
sought."  38 C.F.R. § 3.155(a); see also Brannon v. West, 12 
Vet. App. 32 (1998).  A report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157(a).  Once a formal claim for compensation 
has been allowed or disallowed for the reason that the 
service-connected is not compensable in degree, receipt of a 
report of VA examination or VA hospitalization will be 
accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157(b)(1).

Under the rating criteria for evaluating the degree of 
impairment resulting from hypertension in the VA Schedule for 
Rating Disabilities, a 10 percent rating is assigned for 
diastolic pressure predominantly 100 or more, or for systolic  
pressure predominantly 160 or more, or as the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous  
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

In this case, service connection for hypertension, originally 
rated as noncompensable, has been in effect from September 
1972.  In May 1995, the veteran claimed an increased rating 
for hypertension, and the RO denied his claim in a June 1995 
rating decision.  The RO notified the veteran of this 
decision in July 1995, he did not appeal it, and it is final.  
38 U.S.C.A. § 7105(c).  On June 7, 2001, the RO received a 
claim from the veteran for an increased rating for his 
service-connected hypertension.  In the November 2001 rating 
decision, the RO granted the claim for an increased rating 
and assigned the date of receipt of the claim, June 7, 2001, 
as the effective date.

In his notice of disagreement, the veteran requested that the 
RO obtain VA outpatient treatment reports from a VA medical 
center (MC) prior to May 10, 1999, stating that he had been 
trying to control his condition for many years before he 
filed his claim for an increased rating on June 7, 2001.  He 
also stated that he had been getting prescription medication 
for hypertension for several years from the VAMC, and 
therefore he contended that he should receive increased 
compensation back to the date that he started getting 
prescription medicines from the VAMC. 

The RO obtained VA outpatient treatment reports from 1997.  
The RO noted, on a February 2002 rating decision, that one 
report, dated May 7, 2001, reflected an elevated diastolic 
blood pressure reading of 108 on examination.  The RO then 
granted an effective date back to the date of this report of 
examination.  38 C.F.R. §§ 3.157(b); 3.400(o)(2).

The Board has reviewed the other VA medical reports of record 
dated from 1997 and notes that it appears that the veteran 
had been getting medication for control of his hypertension 
for several years prior to claiming an increased rating for 
the condition on June 7, 2001.  Because one criterion in the 
rating schedule for a 10 percent rating is that it be 
assigned as the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous  medication for control, the Board 
concludes that it is factually ascertainable in this case 
that the veteran met the requirements for the 10 percent 
rating within the one-year period prior to his having filed 
his claim for increase.  Accordingly, the Board concludes 
that an effective date of June 7, 2000, may be assigned as 
the earliest date, within one year of receipt of the claim, 
from which it is factually ascertainable that an increase in 
disability had occurred.  38 C.F.R. § 3.400(o)(2).

With regard to the veteran's assertion that he had been 
getting medication from VA for hypertension for a longer 
period than one year before filing his claim, the Board notes 
that the effective date may not be earlier than one year 
before the date of receipt of the claim.  In addition, the 
Board also notes that getting or seeking treatment for a 
disorder at a VA facility is not equivalent to filing a claim 
for benefits because such an action does not reflect that the 
veteran sought a specific VA benefit (other than treatment) -
- such as increased VA compensation -- or that he intended to 
file a claim for such a benefit.  See Dunson v. Brown, 4 Vet. 
App. 327, 329-30 (1993); 38 C.F.R. §§ 3.1(p), 3.155.


ORDER

An effective date of June 7, 2000, for the assignment of a 10 
percent evaluation for hypertension is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



